DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-19 in the reply filed on 06/28/2020 is acknowledged.
Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The rejection of claims 1-6,9,11-13,15-19 and 21-22 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’ amendments to the claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,9,11-13,16-19,21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previous grounds grounds of rejection are withdrawn in light of the amendments to the claims. 
Claim 1 is unclear in reciting “at least one first codon”. It is not clear how one can have multiple first codons. 
Because there could be multiple “first” codons, it becomes unclear if the downstream codon is downstream of only at least one of those first codons or if the downstream codon is downstream of all of them. The specification teaches all of the synonymous first codon substitutions are between codons 11 and 50 and that the second codon is downstream of codon 50. This is not clearly set forth by the claim. While claim language is set forth below, Applicant is requested to consider additional language that will specify and clarify these issues. 

Claim 21 is unclear if the term mutation is referring to any mutation of a wild-type sequence or if it is referring to synonymous codon substitutions. It is recommended that if it is what is intended, the terminology “synonymous codon substitution” be use because it clearly indicates the same amino acid is encoded using a different tRNA.

In general, claims 1 and 11 are also unclear due to multiple antecedent basis issues in combination with a lack of clear nexus in the preamble. The following language is suggested with some changes highlighted by italics:
 A genetically modified cell comprising at least one endogenous coding sequence comprising at least one codon substituted with a synonymous codon, said synonymous codon(s) translating at a different rate than said at least one codon, wherein said coding sequence comprises a codon downstream of said synonymous codon(s), wherein said downstream codon translates at a slower rate than the average translational rate of codons 11 to 50 of said coding sequence, and said genetically modified cell comprises a modified free pool of ribosomes that modulates the rate of translation and replicative fitness as compared to a non-genetically modified control cell, and wherein a slower translating synonymous codon increases both said free pool of ribosomes and said replicative fitness of said modified cell and a faster translating synonymous codon decreases both said free pool of ribosomes and said replicative fitness in said genetically modified cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632